United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40740
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JASSIEL TELLEZ-MORALES,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 7:04-CR-880
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Jassiel Tellez-Morales appeals following his guilty plea

conviction for illegal reentry after previous deportation.

Tellez-Morales contends that the district court erred in treating

his Texas burglary of a habitation conviction as a crime of

violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii).    As Tellez-Morales

concedes, his argument has been rejected by this court.         See

United States v. Valdez-Maltos, 443 F.3d 910, 911 (5th Cir.),

cert. denied, 127 S. Ct. 265 (2006); United States v. Garcia-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40740
                                 -2-

Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005), cert. denied,

126 S. Ct. 1398 (2006).

     Tellez-Morales also challenges, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), the constitutionality of 8 U.S.C.

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than as elements of the

offense that must be found by a jury.      This issue is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Tellez-Morales contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.    See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied,

126 S. Ct. 298 (2005).    Tellez-Morales properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.